

117 HR 2132 IH: CLEANER Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2132IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Cartwright (for himself, Ms. Barragán, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Ms. DeGette, Ms. Eshoo, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Mr. Jones, Mr. Khanna, Mr. Larson of Connecticut, Mr. Lynch, Ms. Matsui, Ms. McCollum, Ms. Meng, Mr. Morelle, Mr. Nadler, Mrs. Napolitano, Mr. Neguse, Ms. Norton, Mr. Raskin, Ms. Schakowsky, Mr. Schiff, Mr. Scott of Virginia, Mr. Sherman, Mr. Sires, Mr. Smith of Washington, Mr. Vargas, Ms. Velázquez, Mr. Welch, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require regulation of wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy under the Solid Waste Disposal Act, and for other purposes. 
1.Short titleThis Act may be cited as the CLEANER Act of 2021 or the Closing Loopholes and Ending Arbitrary and Needless Evasion of Regulations Act of 2021. 2.Regulation of wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy under the Solid Waste Disposal Act (a)Identification or listing, and regulation under subtitle CParagraph (2) of section 3001(b) of the Solid Waste Disposal Act (42 U.S.C. 6921(b)) is amended to read as follows:

(2)Not later than 1 year after the date of enactment of the CLEANER Act of 2021, the Administrator shall— (A)determine whether drilling fluids, produced waters, and other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy meet the criteria promulgated under this section for the identification or listing of hazardous waste;
(B)identify or list as hazardous waste any drilling fluids, produced waters, or other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy that the Administrator determines, pursuant to subparagraph (A), meet the criteria promulgated under this section for the identification or listing of hazardous waste; and (C)promulgate regulations under sections 3002, 3003, and 3004 for wastes identified or listed as hazardous waste pursuant to subparagraph (B), except that the Administrator is authorized to modify the requirements of such sections to take into account the special characteristics of such wastes so long as such modified requirements protect human health and the environment..
(b)Regulation under subtitle DSection 4010(c) of the Solid Waste Disposal Act (42 U.S.C. 6949a(c)) is amended by adding at the end the following new paragraph:  (7)Drilling fluids, produced waters, and other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energyNot later than 1 year after the date of enactment of the CLEANER Act of 2021, the Administrator shall promulgate revisions of the criteria promulgated under section 4004(a) and under section 1008(a)(3) for facilities that may receive drilling fluids, produced waters, or other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy, that are not identified or listed as hazardous waste pursuant to section 3001(b)(2). The criteria shall be those necessary to protect human health and the environment and may take into account the practicable capability of such facilities. At a minimum such revisions for facilities potentially receiving such wastes should require ground water monitoring as necessary to detect contamination, establish criteria for the acceptable location of new or existing facilities, and provide for corrective action and financial assurance as appropriate.. 
